Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.746 Page 1 of 10



  1
  2
  3
  4
  5
  6
  7
  8                    UNITED STATES DISTRICT COURT
  9                   SOUTHERN DISTRICT OF CALIFORNIA
 10    GRANDESIGN ADVERTISING               Case No. 3:20-cv-00719-LAB-DEB
 11    FIRM, INC.,
                                            ORDER DENYING MOTION TO
 12                 Plaintiff,              DISMISS UNDER FED. R. CIV. P.
 13         v.                              12(b)(6) [Dkt. 17]

 14    TALON US (GRANDESIGN) LLC
 15    and TALON OUTDOOR, LTD.,

 16                 Defendants.
 17
       TALON US (GRANDESIGN) LLC,
 18
                    Counterclaimant
 19
                    and Third-Party
 20                 Plaintiff,
            v.
 21
 22    GRANDESIGN ADVERTISING
       FIRM, INC., and AARON GAEIR,
 23
 24    Counterclaim Defendant and
 25    Third-Party Defendant.

 26        This case arises from an asset purchase under which Plaintiff
 27 Grandesign Advertising Firm, Inc. (“Grandesign”) sold part of its advertising
 28 business     to Defendant     Talon US (Grandesign) LLC (“Talon”). The
                                         -1-              3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.747 Page 2 of 10



  1 “Grandesign” tradename wasn’t part of the transaction—the parties’ contract
  2 prohibited Talon from using it in connection with the marketing or sale of
  3 Talon’s products. Nevertheless, five consumers allegedly alerted Grandesign
  4 after the sale that Talon was using the tradename. Grandesign, relying
  5 primarily on this allegation, filed claims for breach of the parties’ contract and
  6 for violation of the Lanham Act. 1
  7        Talon moves to dismiss those two claims under Fed. R. Civ. P. 12(b)(6).
  8 (Dkt. 17.) It contends generally that the Complaint don’t state how, when, and
  9 in which communications Talon allegedly used the tradename, so its claims
 10 aren’t plausible. But plausibility isn’t such an inflexible standard. It leaves room
 11 for reasonable inferences—if something allegedly looks like a duck and
 12 quacks like a duck, it’s plausibly alleged to be a duck.
 13        Grandesign can allege Talon’s conduct by its color and call, too, and the
 14 allegation of consumer complaints and confusion fits the bill. Accepting those
 15 allegations as true for the purposes of the Motion to Dismiss, the Court
 16 reasonably can infer facts that would establish breach of the APA and violation
 17 of the Lanham Act. The Motion is DENIED.
 18                            FACTUAL BACKGROUND
 19        Grandesign is incorporated in Florida and principally conducts business
 20 from its office in San Diego, California. 2 By an Asset Purchase Agreement
 21 dated March 5, 2019, it sold part of its advertising business to Talon. The APA
 22 prohibited Talon from “us[ing] the ‘Grandesign’ tradename in the marketing or
 23 sale of [Talon]’s products or services without [Grandesign’s] prior written
 24 consent,” while Grandesign retained and continued to operate an experiential
 25 advertising business.
 26
     Grandesign’s other claims against Talon aren’t subject to the present motion.
      1

 27 This summary of the relevant facts is drawn from Grandesign’s Complaint
      2

 28 and attached exhibits, which the Court assumes to be true on a motion to
    dismiss.
                                            -2-                3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.748 Page 3 of 10



  1        After the transaction closed, five consumers in the advertising industry
  2 told Grandesign that Talon was using the “Grandesign” tradename, and that
  3 Talon’s use was confusing them. To avoid further confusion, Grandesign
  4 rebranded itself as “GDX,” incurring costs in the process.
  5                                  DISCUSSION
  6        A Rule 12(b)(6) motion to dismiss is a preliminary evaluation of a party’s
  7 pleading, intended to test only whether the pleading provides “a short and
  8 plain statement of the claim showing that the pleader is entitled to relief, in
  9 order to give the defendant fair notice of what the claim is and the grounds
 10 upon which it rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)
 11 (internal marks and citation omitted). The required short and plain statement
 12 “does not need detailed factual allegations,” only “factual allegations . . .
 13 enough to raise a right to relief above the speculative level . . . on the
 14 assumption that all the allegations in the complaint are true.” Id. (internal
 15 marks and citations omitted). The Court must make all reasonable inferences
 16 that can be made in the plaintiff’s favor. Dahlia v. Rodriguez, 735 F.3d 1060,
 17 1066 (9th Cir. 2013). Reasonable inferences are those with “plausible
 18 grounds”—the complaint’s factual allegations must “raise a reasonable
 19 expectation that discovery will reveal evidence” supporting that inference.
 20 Twombly, 550 U.S. at 556.
 21        On the other hand, if the necessary facts are simply possible on the facts
 22 alleged, rather than plausible, the complaint fails to state a claim. Ashcroft v.
 23 Iqbal, 556 U.S. 662, 679 (2009) (plausibility standard “asks for more than a
 24 sheer possibility that a defendant has acted unlawfully”). Competing
 25 inferences consistent with the alleged facts can undermine a claim’s
 26 plausibility. But a movant has to offer more than just another version of events
 27 to carry its burden on a motion to dismiss. The proposed alternative must be
 28 “so convincing that plaintiff’s explanation is implausible.” Starr v. Baca, 652
                                           -3-              3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.749 Page 4 of 10



  1 F.3d 1202, 1216 (9th Cir. 2011) (emphasis in original); see also Iqbal, 556 U.S.
  2 at 681 (allegations don’t support inference of unlawful behavior “given more
  3 likely explanations” of facts alleged); cf. In re Century Aluminum Co. Securities
  4 Litig., 729 F.3d 1104, 1108 (9th Cir. 2013) (upholding dismissal where
  5 inferential steps to claim were “merely possible rather than plausible”).
  6 Allegations that “tend to exclude the possibility” of a explanation are enough
  7 to avoid dismissal, even if those allegations can’t foreclose such explanations
  8 conclusively. Id. Ultimately, a court must “draw on its judicial experience and
  9 common sense” to evaluate whether the inference supporting a claim is
 10 plausible despite the availability of other inferences. Iqbal, 556 U.S. at 679;
 11 see also Starr, 652 F.3d at 1216.
 12       I.     Count III: Breach of Contract – Improper Use of Tradename
 13            Talon’s use of the tradename in a manner that breached the parties’
 14 contract is a plausible inference from Grandesign’s factual allegations. The
 15 parties agreed to apply Delaware law to the APA, and so a claim for breach of
 16 that agreement requires: “1) a contractual obligation; 2) a breach of that
 17 obligation by the defendant; and 3) a resulting damage to the plaintiff.”
 18 (Dkt. 1-2 § 9.10); Connelly v. State Farm Mut. Automobile Ins. Co., 153 A.3d
 19 1271, 1279 n.28 (Del. 2016). 3 Count III of the Complaint is premised upon
 20 Talon’s alleged breach of its obligation to refrain from “us[ing] the ‘Grandesign’
 21 tradename in the marketing or sale of [Talon’s] products or services without
 22 the prior written consent of [Grandesign].” (Dkt. 1-2 p. 37, § 7.12.)
 23            Talon challenges only the breach element, arguing that allegations that
 24
 25   Although application of a contractual choice of law provision isn’t automatic,
      3


 26 Talon’s burden of demonstrating that Delaware bears a substantial
    relationship to the parties is satisfied by the fact of Talon’s incorporation there.
 27 Grandesign doesn’t contend that application of Delaware law would conflict
 28 with a fundamental policy of California. See Nedlloyd Lines B.V. v. Superior
    Court, 3 Cal. 4th 459 (1992) (in bank).
                                             -4-              3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.750 Page 5 of 10



  1 it “used,” “continues to use,” and “has consistently used” the tradename “in the
  2 advertising community as part of its business” are “entirely conclusory.”
  3 (Dkt. 17 at 11; Dkt. 1 ¶¶ 18, 50-51.) On their own, they might be. But each
  4 allegation isn’t required to stand alone, and these aren’t the only relevant ones
  5 in the Complaint.
  6         Grandesign alleges, too, that five businesses that it describes as
  7 “consumer[s]” “have communicated confusion to Grandesign over [Talon’s]
  8 use of [the] tradename, including even suggesting to Grandesign it should
  9 ‘change its name.’” (Dkt. 1 ¶ 51.) These factual allegations, Talon contends,
 10 must be discounted because they don’t indicate “[w]hat use of the tradename
 11 [the Complaint] is referring to,” “[w]hen [it] was . . . used,” and “[h]ow [it] was . . .
 12 used.” (Dkt. 35 at 6.)
 13         But the pleading standard applicable here “do[es] not require heightened
 14 fact pleading of specifics,” nor does it even call for “detailed factual allegations.”
 15 Twombly, 550 U.S. at 555, 570; cf. Vess v. Ciba-Geigy Corp. USA, 317 F.3d
 16 1097, 1106 (9th Cir. 2003) (requiring “who, what, when, where, and how”
 17 under Rule 9(b) standard applicable to claims involving fraud or mistake). The
 18 plaintiff must “state[] the circumstances, occurrences, and events in support
 19 of the claim presented,” Twombly, 550 U.S. at 555 n.3 (citing 5 C. Wright &
 20 A. Miller, Federal Practice and Procedure § 1202, pp. 94-95), but indirect,
 21 inferential factual support will do. See id. at 556 n.4. In Twombly, an antitrust
 22 case, the plaintiffs didn’t need to support their claim of an anticompetitive
 23 agreement with allegations of when the defendants met, where they met, or
 24 the words they used to reach agreement. As the Supreme Court explained,
 25 factual allegations of the defendants’ parallel conduct would suffice, so long
 26 as those facts were more likely to result from an agreement than from
 27 competing explanations, such as “chance, coincidence, independent
 28 responses to common stimuli, or mere interdependence.” Id. (quoting
                                               -5-                3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.751 Page 6 of 10



  1 6 P. Areeda & H. Hovenkamp, Antitrust Law ¶ 1426, pp. 167-85 (2d ed. 2003)).
  2        Grandesign meets this standard. It alleges that five businesses,
  3 consumers relative to Grandesign, complained that Talon was using the
  4 tradename after Talon acquired part of Grandesign’s business under the APA.
  5 It then asks the Court to infer from that allegation that: (1) after the acquisition,
  6 the complaining businesses were consumers relative to Talon; (2) Talon was
  7 using the tradename; (3) it did so in communications with those businesses;
  8 and (4) Talon’s communications with consumers were made in the marketing
  9 or sale of its products and services. None of these inferences can be deduced
 10 with certainty from Grandesign’s allegation of complaints. But each flows from
 11 it plausibly, as a likely explanation for the complaints. That’s enough to permit
 12 the Court to draw those inferences in support of Grandesign’s claims on a
 13 motion to dismiss.
 14        Talon points to one particular possibility that, it contends, is consistent
 15 with the factual allegations but not with the conclusion that Talon breached the
 16 APA. The Complaint alleges that Grandesign and Talon simultaneously
 17 employed Aaron Gaeir as an officer for a period of at least seven weeks. (See
 18 Dkt. 1 ¶¶ 29-33; Dkt. 1-2 at 45; Dkt. 1-3.) Gaeir may have caused the
 19 confusion by using the name during this period, and if so, Talon argues,
 20 “someone other than [Talon]” was at fault. (Dkt. 17 at 17 (emphasis removed).)
 21        But without a further assumption, Talon’s conclusion doesn’t follow from
 22 its premise. Gaeir was a Talon officer; if he used the tradename in that
 23 capacity, that conduct could be imputed to Talon. See In re Dole Food Co.,
 24 Inc. Stockholder Litig., 110 A.3d 1257, 1261 (Del. Ch. 2015) (“[A] corporation
 25 can only act through human agents”). Adding the missing premise—namely,
 26 that each time Gaeir used the tradename during that period, he did so on
 27 Grandesign’s behalf—makes Talon’s scenario complete, but it also makes it
 28 unlikely on Grandesign’s allegations. It fits those allegations only if each of the
                                            -6-                3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.752 Page 7 of 10



  1 five consumers was mistaken in believing that the communications came from
  2 Talon. In that case, none of the consumers confirmed the source of the
  3 communications before complaining and, in the case of one business, before
  4 suggesting that Grandesign change its name entirely. It’s a possible
  5 explanation for the Complaint’s allegations, but common sense and judicial
  6 experience counsel that it’s not a particularly likely one. Because it isn’t “so
  7 convincing that [Grandesign’s] explanation is implausible,” it won’t support
  8 dismissal. Starr, 652 F.3d at 1216 (emphasis in original); see also In re
  9 Century Aluminum Co. Securities Litig., 729 F.3d 1004, 1108 (9th Cir. 2013)
 10 (factual allegations that “tend[] to exclude” a competing explanation prevent
 11 that explanation from making a claim implausible).
 12             “[F]air notice of what the [plaintiff’s] claim is and the ground upon which
 13 it rests . . . does not [require] detailed factual allegations.” Twombly, 550 U.S.
 14 at 555. Allegations establishing plausible grounds to infer the necessary
 15 elements of the claim are enough. Id. at 556. Grandesign’s allegations,
 16 accepted as true for purposes of a motion to dismiss, establish a plausible
 17 inference that Talon used the “Grandesign” tradename in breach of the parties’
 18 contract. The Motion is denied as to Count III of the Complaint.
 19       II.      Count IV: Violation of the Lanham Act
 20             Grandesign also asserts a claim for false designation under the Lanham
 21 Act, 15 U.S.C. § 1125. (Dkt. 1 ¶ 54.)4 To avoid dismissal, it must plead that:
 22                   (1) Talon used Grandesign’s tradename;
 23                   (2) The use was in interstate commerce;
 24                   (3) The use was in connection with goods or services;
 25                   (4) The use was likely to cause confusion, mistake, or deception
 26
     Grandesign acknowledges in its briefing that the Complaint’s citation to
      4

 27 Section 1125(a)(1) notwithstanding, it intends to state a claim under
 28 subsection (a)(1)(A) only, so the Court does not consider whether the
    Complaint states a claim under subsection (a)(1)(B). (Dkt. 30 at 5-6.)
                                                -7-               3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.753 Page 8 of 10



  1                  as to (a) the affiliation, connection, or association of defendant
  2                  with another person, or (b) as to the origin, sponsorship, or
  3                  approval of defendant's goods, services, or commercial
  4                  activities by another person; and
  5              (5) Grandesign has been or is likely to be damaged by these acts.
  6 See 15 U.S.C. § 1125(a)(1); Obesity Research Institute, LLC v. Fiber
  7 Research Inter., LLC, 165 F. Supp. 3d 937, 949 (S.D. Cal. 2016).
  8        Talon’s use of the tradename in connection with its goods or services is
  9 supported by plausible inferences from Grandesign’s factual allegations, as
 10 the Court concluded in connection with the contract claim, so the first and third
 11 elements of the Lanham Act claim are satisfied. The Complaint alleges
 12 enough facts to support the interstate commerce, likelihood of confusion, and
 13 harm elements, too.
 14        The interstate commerce element requires allegations that the
 15 defendant either placed the mark in interstate commerce or used it in a way
 16 that affects interstate commerce. See Maier Brewing Co. v. Fleishmann
 17 Distilling Corp., 390 F.2d 117, 120 (9th Cir. 1968). The Complaint has both.
 18 Talon, based in New York, allegedly placed the tradename in interstate
 19 commerce through its communications with Louisiana-based Lamar
 20 Advertising. (Dkt. 1 ¶¶ 2, 51.)5 That use also affected interstate commerce—
 21 as a result of it, Grandesign allegedly abandoned the tradename, which at
 22 least one out-of-state customer, Lamar, was sufficiently familiar with to be
 23 confused when someone other than Grandesign used it. (See id. ¶ 52.)
 24        Talon’s objection to causation fails, too. It contends that Grandesign
 25 can’t allege the causation necessary for the marketplace confusion and
 26   5
       The Court takes judicial notice, at Grandesign’s request and without
 27 apparent opposition, that the Louisiana Secretary of State’s records show that
 28 Lamar Advertising is a tradename of The Lamar Company, L.L.C., a Louisiana
    limited liability company with a Baton Rouge, Louisiana address.
                                           -8-               3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.754 Page 9 of 10



  1 damages elements because the Complaint doesn’t sufficiently allege Talon’s
  2 use. But as the Court determined above, the Complaint does sufficiently allege
  3 use. And the relevant allegations support a reasonable inference of causation:
  4 Confused customers told Grandesign that their confusion resulted from
  5 Talon’s use of a tradename belonging to Grandesign, so Grandesign incurred
  6 the costs of rebranding to avoid further confusion. (Dkt. 1 ¶¶ 51-52.)
  7        Talon offers one additional challenge to the marketplace confusion
  8 element, arguing that the allegation that its use “has caused confusion in the
  9 marketplace” is a “threadbare recital” of a legal conclusion. (Dkt. 17 at 13,
 10 quoting Dkt. 1 ¶ 51.) But even the densest fabric looks threadbare under a
 11 microscope. Employing a wider lens to consider the whole Complaint—or
 12 even the entirety of the quoted paragraph—reveals the factual fibers
 13 interwoven with this conclusory thread. Grandesign fills in its recitation of
 14 “confusion in the marketplace” by identifying specific consumers and alleging
 15 that they expressed confusion arising from Talon’s use of the tradename.
 16 (Dkt. 1 ¶ 51.)
 17        Each element of Grandesign’s Lanham Act claim finds support in the
 18 Complaint’s factual allegations and the reasonable inferences from them. The
 19 Motion is denied as to Count IV of the Complaint.
 20                                 CONCLUSION
 21        A pleading must allege only “a short and plain statement of the claim
 22 showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This
 23 standard doesn’t ask for much: the pleaded facts don’t need to be numerous
 24 or detailed, only enough to allow the Court, when accepting them as true, “to
 25 draw the reasonable inference that the defendant is liable for the misconduct
 26 alleged.” Iqbal, 556 U.S. at 678.
 27        The Complaint alleges only a small handful of facts in support of its
 28 tradename claims, but they are enough because they establish the plausibility
                                          -9-              3:20-CV-00719-LAB-DEB
Case 3:20-cv-00719-LAB-DEB Document 57 Filed 03/01/21 PageID.755 Page 10 of 10



  1 of the inference that Talon used Grandesign’s tradename in a manner that
  2 violated the APA and the Lanham Act. Talon’s Motion to Dismiss Counts III
  3 and IV of the Complaint is DENIED.
  4
  5        IT IS SO ORDERED.
  6
  7 Dated: March 1, 2021
  8                                               ________________________
                                                  Hon. Larry A. Burns
  9                                               United States District Judge
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                         - 10 -              3:20-CV-00719-LAB-DEB
